In re LaVigne, Richard A.; applying for supervisory and/or remedial writ; Parish of Orleans, Criminal District Court, Div. “B”, No. 312534, 312541.
Granted. The district court is ordered to conduct a hearing pursuant to La.C.Cr.P. art. 655 to determine whether relator should be discharged. At an earlier hearing held in the district court on April 12, 1988, the court, the attorneys and the expert witness appeared to be under the misapprehension that the hearing was a pretrial procedure conducted for the purpose of determining relator’s mental capacity to proceed. In deciding whether relator should be discharged, the district court should consider the U.S. Fifth Circuit Court of Appeals’ analysis of the constitutionality of Louisiana’s insanity-acquittee discharge procedures in Francois v. Henderson, 850 F.2d 231 (5th Cir.1988).